Citation Nr: 1435299	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right elbow condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from April 2002 to December 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  His military awards include the Combat Infantryman's Badge.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In December 2012, the Board remanded these claims for additional development.  

The record reflects that the Veteran is in receipt of a total disability rating based on individual unemployabililty (TDIU), effective March 19, 2012.  While the RO proposed discontinuance of entitlement to a TDIU in a May 2014 rating decision, the record does not reflect that the TDIU rating was subsequently discontinued.   

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were considered by the Appeals Management Center (AMC) in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The VBMS e-folder does not include any additional relevant evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain supplemental medical opinions.  On remand, any outstanding pertinent records should be associated with the claims file/e-folder.  If the claims are not fully granted, the Veteran's representative must be given an opportunity to review the record and provide argument on behalf of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and right elbow.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) records from the Fargo VA Medical Center (VAMC), dated prior to March 2010 and since March 2013;

(2) records from the St. Cloud VAMC, dated since March 2011;

(3) the report of an April 11, 2012 VA examination scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) (as reported in the treatment records from the Fargo VAMC), and;

(4) any outstanding records relied on in the May 2012 rating decision which are not presently associated with the claims file/e-folder, to include a statement from Dr. V.E.E. dated April 13, 2012, a statement from K.R. received April 19, 2012, a VA Form 21-4138 (Statement in Support of Claim) received April 19, 2012, and a QTC examination dated April 16, 2012 (if different from the April 2012 VA examination scanned into VISTA, as referenced above).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Clarify whether the Veteran has filed a claim for VA vocational rehabilitation.  If so, associate with the claims file/e-folder the Veteran's VA vocational rehabilitation folder.

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the February 2013 VA examinations, if available, for a supplemental medical opinion regarding the claimed low back condition.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any low back condition present at any time since the Veteran's December 2009 separation from service.  Regarding each identified condition, he must provide an opinion as to whether the condition began during active service or is related to any incident of service.

The examiner must address whether there are any symptoms related to the claimed low back condition, to include muscle or joint pain or neurological signs or symptoms, that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the claimed low back condition that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his February 2002 Report of Medical History at enlistment, the Veteran denied having or ever having had recurrent back pain or any back problem.  On examination, clinical evaluation of the spine was normal.  

* In a January 2005 post-deployment health assessment, the Veteran denied currently having or developing back pain or muscle aches any time during his deployment.  

* In a November 2006 Report of Medical History, the Veteran denied having or ever having had recurrent back pain or any back problem.  On examination in December 2006, clinical evaluation of the spine was normal.  

* DURING SERVICE in June 2008, the Veteran presented with a complaint of low back pain for an hour.  He denied a history of back pain.  The assessment was muscle contusion of the back.  

* SHORTLY AFTER DISCHARGE FROM SERVICE, in a January 2009 post-deployment health assessment, the Veteran reported that he was not wounded, injured, assaulted, or otherwise hurt during the deployment and did not have medical problems that developed during the deployment.  He marked that he did not experience a blast or explosion during the deployment.  He did report exposure to excessive vibration during the deployment.  He indicated that he had not gone to sick call for muscle aches or back pain during the deployment. 

* WITHIN A YEAR OF HIS DISCHARGE FROM ACTIVE DUTY, in his December 2009 claim for service connection, the Veteran reported that his low back disability began in January 2005.  He reported that his lower back condition was caused when the Stryker he was riding in was rocked by an explosion in front of it.  He added that this condition was caused by the weight of the web gear he was required to wear in combat.  AS A COMBAT VETERAN, HIS ACCOUNT OF WHAT OCCURRED IN THIS INCIDENT IS PRESUMED CREDIBLE, EVEN IN THE ABSENCE OF CORROBORATIVE SERVICE TREATMENT RECORDS.

* Review of systems during VA treatment in January 2010, revealed complaints of painful and stiff joints, especially the left knee, right elbow, and right ankle, in regard to the musculoskeletal system.  Review of systems was otherwise negative.  On examination, the spine was non-tender to palpation.  

* During a January 2010 VA general medical examination, the Veteran reported that his low back condition began in 2004 and had been ongoing since joining the military.  He denied ever seeking medical attention for his low back condition.  He described stiffness and lumbar spine pain.  The summary of problems and diagnoses included history of lumbar strain.    

* During a January 2010 VA spine examination performed on the same day, the Veteran reported a history of trauma to the spine.  He described stiffness, spasms, and constant mild pain in the lumbar area which he described as a tight feeling with occasional sharp twinges.  X-ray of the lumbar spine was unremarkable.  The diagnosis was probable lumbar strain with no objective evidence of this on that examination.  

* During VA treatment in April 2010, the Veteran described back pain for a long time.  Another record from that date reflects that he reported low back pain for which he used over-the-counter medication.  He described ongoing problems with pain in his knee and back.  

* In his September 2010 VA Form 9, the Veteran reported that he had had lower back pain since his June 2008 treatment in service.  

* During VA treatment in December 2010, the Veteran complained of back pain which he reported started during his deployment.  He indicated that his pain had a gradual onset and denied trauma or injury.  Examination revealed mild tenderness at the L4-5 area, without any paraspinal muscle spasm.  The pertinent assessment was back pain.  

* During VA treatment in December 2011, the Veteran reported ongoing problems with back pain which he related to carrying heavy weight while deployed.  Another record from the same day reflects that the Veteran complained of the sudden onset of acute back pain about five days earlier.  He reported that he had had this type of acute back pain 3-4 times over the last two years without any trigger.  The assessment was acute back pain.  

* A March 2012 VA treatment record reports that the Veteran had degenerative joint disease (DJD) affecting both knees and the lower back.  The pertinent assessment was back pain.  Another record from that date reflects that the Veteran described increasing low back pain since he was in the Army.  

* During VA treatment in July 2012, the Veteran reported that he had had intermittent low back pain for years with ongoing pain for the past two years.  

* During VA treatment in December 2012, the Veteran complained of back pain.  The assessment included back pain and DJD causing knee, ankle, and back pain.  

* On VA spine examination in February 2013, the examiner reported that the Veteran had a diagnosis of chronic low back pain.  The Veteran reported serving two tours in Iraq for a total of 28 months.  He described straining his back in June 2008.  This reportedly resolved.  He described having chronic back pain since being on active duty.  He asserted that his pain was the result of carrying a 100 pound IBA (interceptor body armor) on his back for all of the months he was in Iraq.  He denied other treatment for back pain in service.  He described his back pain as constant.  The examiner indicated that there was radicular pain, specifically, mild intermittent pain in the right lower extremity.  He indicated involvement of the femoral nerve and described the right radiculopathy as mild.  

* The February 2013 VA examiner indicated by marked box that the claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was mention of one back problem in the service treatment records in June 2008 which was diagnosed as a muscle contusion and resolved.  He noted that there was no mention of a back condition on the post-deployment questionnaire in January 2009 or in October 2009.  He observed that the Veteran was first seen for back problems a few years later.  The examiner indicated that, due to the lack of evidence in the service treatment records and due to the fact that there was no treatment for back problems until long after separation from service, it was his opinion that the Veteran's chronic back pain was less than likely due to an in-service event or injury.  

* During VA treatment in March 2013, the Veteran reported that his back pain had been "pretty constant since June 2008."  

IT IS THE EXAMINER'S TASK TO STATE AN OPINION THAT DETERMINES, GIVEN THE PRESUMED CREDIBILITY OF THE IN-SERVICE INCIDENT, WHETHER THE VETERAN'S DISABLITIES WERE CAUSED BY THE IN-SERVICE INCIDENTS. In providing the requested opinion, the examiner must consider and address the Veteran's December 2009 report of injury to his low back when the Stryker he was riding in was rocked by an explosion in front of it.  He MUST accept the Veteran's account of this incident for purposes of providing an opinion.  He must also consider and address the Veteran's reports of back pain continuing since service.  The examiner is advised that the Veteran is competent to describe symptoms that are capable of his lay observation such as pain.  

The examiner is informed that the absence of treatment in the service treatment records for the claimed back condition cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between any back condition present since separation from service and service.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the February 2013 VA examinations, if available, for a supplemental medical opinion regarding the claimed right elbow condition.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any right elbow condition present at any time since the Veteran's December 2009 separation from service, to include tendonitis and medial epicondylitis.  Regarding each identified condition, he must provide an opinion as to whether the condition began during active service or is related to any incident of service.

The examiner must address whether there are any symptoms related to the claimed right elbow condition, to include muscle or joint pain, that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the claimed right elbow condition that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his February 2002 Report of Medical History at enlistment, the Veteran denied having or ever having had a painful shoulder, elbow, or wrist or swollen or painful joints.  On examination, clinical evaluation of the upper extremities was normal.  
  
* In a January 2005 post-deployment health assessment, the Veteran denied currently having or developing swollen, stiff, or painful joints or muscle aches any time during his deployment.  

* In a November 2006 Report of Medical History the Veteran denied having or ever having had a painful shoulder, elbow, or wrist or swollen or painful joints.  On examination in December 2006, clinical evaluation of the upper extremities was normal.  

* In a January 2009 post-deployment health assessment, the Veteran reported that he was not wounded, injured, assaulted, or otherwise hurt during the deployment and did not have medical problems that developed during the deployment. He marked that he did not experience a blast or explosion during the deployment.  He did report exposure to excessive vibration during the deployment.  He indicated that he had gone to sick call for swollen, stiff, or painful joints during the deployment, but that he was not still bothered by this issue.  The examiner indicated that the Veteran required follow-up for persistent knee pain.  

* In an October 2009 Report of Medical Assessment, the Veteran reported that he did not suffer from any injury or illness on active duty for which he did not seek medical care.  

* In his December 2009 claim for service connection, the Veteran reported that his right elbow disability began in April 2009.  He reported that his right elbow condition was caused when it was hit when the Stryker he was riding in was rocked by an explosion in front of it.  AS A COMBAT VETERAN, THE VETERAN'S ACCOUNT OF WHAT OCCURRED IN SERVICE DURING THIS INCIDENT IS PRESUMED CREDIBLE, EVEN IN THE ABSENCE OF CORROBORATIVE INFORMATION IN THE SERVICE TREATMENT RECORDS.

* Review of systems during VA treatment in January 2010, revealed complaints of painful and stiff joints, especially the left knee, right elbow, and right ankle.  Examination revealed pain palpable by the triceps insertion on the right elbow.  The pertinent impression was right elbow arthralgia.  Differential diagnoses included tendonitis, osteoarthritis, bone spur, and bursitis.  

* During a January 2010 VA PTSD examination, the Veteran reported that he had some problems with his right elbow which, to some extent, may have been aggravated by wear and tear during military operations.  

* During a January 2010 VA general medical examination, the Veteran reported that his right elbow pain began in April 2009.  He indicated that there was no injury he could remember.  He described joint pain and stiffness with right elbow trembling when trying to lift heavy objects.  The summary of problems and diagnoses included elbow tendonitis.  X-ray of the right elbow unremarkable.  

* During a January 2010 VA joints examination, the Veteran described giving way, pain, stiffness, and weakness in the right elbow.  Examination revealed crepitus and pain with tenderness when flexing the biceps to the insertion of the triceps at the elbow.  The pertinent diagnosis was probable tendonitis.  

* In his September 2010 VA Form 9, the Veteran reported that he had continuous pain in his right elbow.  

* During VA treatment in December 2010 the Veteran described occasional right elbow pain, commenting that it would occasionally "crack" and "pop."  

* In a March 2011 addendum, the January 2010 VA examiner indicated that she was unable to provide a diagnosis in regard to the right elbow as range of motion was normal, X-ray was normal, and there was no evidence of joint effusion.  

* During VA treatment in July 2012, the Veteran reported that all of his joints hurt since the Army.  

* On VA elbow examination in February 2013 the examiner reported that the Veteran had a diagnosis of right elbow medial epicondylitis.  The Veteran did not cite a specific right elbow injury during service, but noted chronic, intermittent pain since separation from service in December 2009.  He indicated that he had not consulted a medical provider for this problem.  X-ray obtained on this date revealed a radiographically normal right elbow.  

* The February 2013 VA examiner indicated by marked box that the claimed right elbow condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the service treatment records were silent for an in-service injury or problem with the right elbow.  He noted that the Veteran was first seen for right elbow pain in January 2010 and was diagnosed with tendonitis.  He commented that the diagnosis on the current examination was right medial epicondylitis.  He explained that, due to the fact that the Veteran was not seen in service for any elbow problem and was not seen for any elbow problem until after separation from service, it was his opinion that the epicondylitis was less than likely due to an event or injury in service.  

IT IS THE EXAMINER'S TASK TO STATE AN OPINION THAT DETERMINES, GIVEN THE PRESUMED CREDIBILITY OF THE IN-SERVICE INCIDENT, WHETHER THE VETERAN'S DISABLITIES WERE CAUSED BY THE IN-SERVICE INCIDENTS. In providing the requested opinion, the examiner must consider and address the Veteran's December 2009 report of injury to his right elbow when he hit it when the Stryker he was riding in was rocked by an explosion in front of it.  He should accept the Veteran's account of this incident for purposes of providing an opinion.  He must also consider and address the Veteran's reports of right elbow pain continuing since service.  The examiner is advised that the Veteran is competent to describe symptoms that are capable of his lay observation such as pain.  

The examiner is informed that the absence of treatment in the service treatment records for the claimed right elbow condition cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between any right elbow condition present since separation from service and service.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC which includes citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for a response.  The Veteran's representative must be given an opportunity to review the case and provide argument on the Veteran's behalf prior to the case being returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



